         Case 21-32261 Document 3-1 Filed in TXSB on 07/05/21 Page 1 of 3




                      UNITED STATES BANKRUPTCY COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                                               §            BANKRUPTCY CASE NO.
                                                     §
KORNBLUTH TEXAS, LLC                                 §            21-31166
                                                     §
DEBTOR                                               §            Chapter 11

                             ORDER AUTHORIZING INTERIM USE
                                 OF CASH COLLATERAL

        On motion of the Debtor, KORNBLUTH TEXAS, LLC, for interim use of cash collateral,

and the Court finding that there is good cause for granting same in part, it is accordingly

                ORDERED that the Debtor, KORNBLUTH TEXAS, LLC, may use cash collateral

on an interim basis pending final hearing hereof, to pay payroll, utilities, supplies, franchise fees, State

and local tax, internet and cable, maintenance supplies, food and beverage supplies, insurance, 401k

fees, and uniforms.

        ORDERED that KORNBLUTH TEXAS, LLC, is authorized to use $77,000.00 of its cash

collateral pending final hearing hereof as set out in Exhibit “A” hereto.

        A final cash collateral hearing shall be held at __________ __.m., ______________, 2021, in

Courtroom 401, 515 Rusk Avenue, Houston, Texas 77002.


        SIGNED the ___________ day of ____________________, 2021.


                                         ________________________________________________
                                         CHRISTOPHER M. LOPEZ
                                         UNITED STATES BANKRUPTCY JUDGE
   Case 21-32261 Document 3-1 Filed in TXSB on 07/05/21 Page 2 of 3


                           EXHIBIT "A"
                       Kornbluth Texas, LLP
                             Budget

Income                          Total 1-14 Days      30 days
Gross Monthly Income                   122,000.00       279,000.00
                        Total          122,000.00       279,000.00

Expenses                        Total 1-14 Days      30 days
Employee Payroll                        24,000.00        49,000.00
State and Local Tax                     13,000.00        25,000.00
Utilities                                 7,500.00       15,000.00
Supplies                                  7,500.00       15,000.00
Maintenance Supplies                      5,000.00       10,000.00
Franchise                                 8,000.00       15,000.00
Internet & Cable                          2,500.00        5,000.00
Insurance                                   600.00          600.00
Food & Beverage Supplies                  4,500.00        9,000.00
Uniforms                                    125.00          250.00
Unexpected Expense                        2,500.00        5,000.00
401K                                      1,000.00        2,000.00
               Total Expenses           76,225.00       150,850.00
                   Net Income           45,775.00       128,150.00
      Case 21-32261 Document 3-1 Filed in TXSB on 07/05/21 Page 3 of 3




APPROVED AS TO FORM:


/s/ Margaret M. McClure
_________________________________________
MARGARET M. MCCLURE
State Bar No. 00787997
25420 Kuykendahl Rd, Suite B300-1043
The Woodlands, Texas 77375
(713) 659-1333
(713) 658-0334 (fax)
E-mail: Margaret@mmmcclurelaw.com

ATTORNEY FOR DEBTOR




                                       2
